Citation Nr: 1103906	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  10-28 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946.  

This matter is before the Board of Veterans' Appeals (Board) from 
a December 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran participated in a Travel Board hearing before the 
undersigned in December 2010.  A transcript is of record and has 
been reviewed.  

During the Board hearing, the Veteran submitted an article that 
he wrote regarding his post-service employment duties.  He also 
submitted a waiver of his right to initial RO consideration of 
this evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

The RO previously determined that the Veteran's claim for service 
connection was not well grounded in a September 1995 rating 
decision.  The RO reopened the claim and denied it on the merits 
in its December 2009 rating decision.  In Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was 
determined that the statutory scheme in 38 U.S.C.A. §§ 5108 and 
7104 establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  The Board may 
not consider a previously and finally disallowed claim unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  As such, the Board must 
make its own determination as to whether new and material 
evidence has been presented to reopen this claim.     

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  An unappealed rating decision in September 1995 denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Evidence associated with the claims file subsequent to the 
September 1995 rating decision is not cumulative or redundant of 
the evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for bilateral hearing loss.  

3.  Resolving reasonable doubt in the Veteran's favor, the 
evidence shows that the Veteran's bilateral hearing loss was 
likely caused by in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The September 1995 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim of entitlement to service connection 
for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).  

3.  The Veteran's bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d), 3.385 (2010).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II. New and Material Evidence

Legal Criteria

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence on record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is new, 
but not material, the inquiry ends, and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, but 
only after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been satisfied.

Analysis

An unappealed rating decision dated in September 1995 denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The RO determined that the claim was not 
well grounded because there was no evidence of hearing loss in 
service and no evidence of continuation of treatment for hearing 
loss since service.  The relevant evidence of record at the time 
of the September 1995 rating decision consisted of service 
treatment records, service personnel records, and a private 
medical opinion by Dr. G.B.  The Veteran did not file a notice of 
disagreement with the decision, and it became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).   

VA received the Veteran's request to reopen his claim for service 
connection for hearing loss in September 2009.  The additional 
evidence of record received since the September 1995 rating 
decision includes a private audiogram and opinion by a clinical 
audiologist dated in September 2009; treatment records from the 
VA medical center (VAMC); additional service personnel records; 
the report of a VA examination conducted in November 2009; an 
article written by the Veteran regarding the duties of his post-
service employment; and lay statements by the Veteran.  

Service personnel records contain evidence of artillery-related 
noise exposure.  In a September 2009 report, the private 
audiologist stated that hearing loss may be related to the 
Veteran's use of three-inch guns during World War II.  The VA 
examiner diagnosed bilateral sensorineural hearing loss, which 
was consistent with noise exposure.  He determined that the 
Veteran's hearing loss is less likely as not caused by or a 
result of acoustic trauma during service because of noise 
exposure after service and the time between service and the onset 
of hearing loss.  During the Board hearing, the Veteran testified 
regarding his in-service noise exposure and the lack of noise 
exposure in his post-service job as a grip.  

The Veteran's claim was previously denied because hearing loss 
was not shown in service, and there was no evidence of continuity 
of treatment for hearing loss after service.  As the record 
contains evidence of a current hearing loss diagnosis, evidence 
pertaining to noise exposure in service, and evidence regarding 
the etiology of the Veteran's current hearing loss, the Board 
finds that the new evidence is material.  38 C.F.R. § 3.156(a).  
Accordingly, the Veteran's request to reopen the claim for 
service connection for bilateral hearing loss is granted.  

III. Service Connection

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  The burden 
typically cannot be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and an organic 
disease of the nervous system becomes manifest to a degree of 10 
percent or more within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In the case of any Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

For purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

The Board notes that the Veteran has competently reported that he 
was exposed to combat noise while serving as a Navy Armed Guard 
aboard the S.S. James Ives during World War II.  The Veteran 
testified that he was first loader of the three-inch gun on the 
bough of the ship; he stated that he fired it often.  His service 
personnel records confirm his service aboard the S.S. James Ives 
and his completion of armed guard gunnery school.  The ship log 
from the S.S. James Ives shows the Veteran was a forward/first 
loader.  Exposure to combat noise is consistent with the 
circumstances of the Veteran's service.  Thus, the Veteran's 
account of combat noise exposure is sufficient evidence of 
acoustic trauma, and acoustic trauma in service is therefore 
presumed.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The 
Board notes that there is no clear and convincing evidence to the 
contrary to rebut this presumption.  

The Veteran did not undergo audiometric testing during service; 
whispered voice testing was 15/15 in both ears during entrance 
and separation examinations in April 1944 and June 1946.    

The post-service evidence pertaining to hearing loss included a 
VA audiological examination report dated in November 2009.  The 
VA examiner recorded the following results from an audiological 
evaluation in pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
60
80
75
LEFT
45
45
45
75
70

Speech recognition scores on the Maryland CNC word list were 84 
percent in the right ear and 84 percent in the left ear.  The 
examiner diagnosed bilateral sensorineural hearing loss, which 
had a high frequency slope consistent with noise exposure.  He 
opined that the Veteran's hearing loss is less likely as not 
caused by or a result of acoustic trauma during service.  His 
rationale was that the Veteran reported first noticing hearing 
loss in 1971 and that he had a significant history of noise 
exposure post military service.  The Veteran reported working 
during the summer for 35 years as a grip in the movie industry, 
which exposed him to noise from hammers and saws.  

During the December 2010 Board hearing, the Veteran argued that 
the VA audiologist's opinion was based on incorrect information 
regarding his post-service employment and that he had minimal 
noise exposure as a grip.  He submitted articles regarding the 
duties of a grip.  Duties include hanging scaffolding over the 
walls of a movie set and using the scaffolding for lighting or 
special effects.  The Veteran testified that he did use hammers 
and saws as a grip but generally worked 50 feet above the people 
that were using them.  He stated that the stage is soundproofed, 
so the only noise exposure was from people yelling to others on 
the stage below.  The only time he used tools was during the 
initial building of the scaffolding.  When he was working on a 
set, there was very little sound involved.  

The Board notes that the record contains a September 1995 letter 
by Dr. G.B., who stated that the Veteran has progressive hearing 
loss, which is consistent with a hearing loss related to noise 
trauma.  She stated that it would appear that the Veteran's 
current hearing loss is related to the trauma of gunfire in the 
military.  

In a September 2009 report, G.M., a clinical audiologist, stated 
that the Veteran's hearing loss may be service connected from 
exposure to noise from three-inch guns during service.  

It is clear from the record that the Veteran currently suffers 
from hearing loss for VA compensation purposes.  Further, the 
Board accepts the Veteran's testimony regarding exposure to 
significant acoustic trauma in service.  

However, the Board is presented with conflicting opinions 
regarding the relationship between in-service noise exposure and 
his current hearing loss disability.  While the November 2009 VA 
examiner provided a negative opinion, the opinion relied heavily 
on the assumption that the Veteran had 35 years of post service 
occupational noise exposure.  The Veteran's testimony and 
submissions regarding the lack of occupational noise exposure 
post-service served to reduce the probity of that opinion.  
Further, the September 1995 and September 2009 private 
audiological examiners did not attribute the Veteran's hearing 
loss to intercurrent causes.

In light of the Veteran's in-service noise exposure, the positive 
nexus opinions, and the more difficult legal burden placed on VA 
as a result of section 1154 status, the Board will resolve 
reasonable doubt in the Veteran's favor and find that the 
evidence supports a grant of service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 1154(b), 5107(b); 38 C.F.R. 
§ 3.102.  


ORDER

1.  The application to reopen the claim of entitlement to service 
connection for bilateral hearing loss is granted.  

2.  Entitlement to service connection for bilateral hearing loss 
is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


